UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period EndedJune 30, 2010 OR o Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File No. 0-23047 SIGA Technologies, Inc.(Exact name of registrant as specified in its charter) Delaware 13-3864870 (State or other jurisdiction of (I.R.S. Employer Identification. No.) incorporation or organization) 35 East 62nd Street 10065 New York, NY (zip code) (Address of principal executive offices) Registrant’s telephone number, including area code: (212) 672-9100 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o.(Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox. As ofJuly 26, 2010 the registrant had 45,741,279 shares of common stock outstanding. SIGA Technologies, Inc. Form 10-Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1 – Financial Statements 2 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 15 Item 4 – Controls and Procedures 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 1 PART I – FINANCIAL INFORMATION Item 1 – Financial Statements. SIGA TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, 2010 2009 ASSETS Current assets Cash and cash equivalents $ 6,540,003 $ 14,496,313 Short term investments 8,749,800 4,999,300 Accounts receivable 3,445,347 2,405,861 Prepaid expenses 605,903 1,585,072 Total current assets 19,341,053 23,486,546 Property, plant and equipment, net 1,651,810 1,225,656 Goodwill 898,334 898,334 Other assets 268,665 304,751 Total assets $ 22,159,862 $ 25,915,287 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 4,403,759 $ 3,458,013 Accrued expenses and other 747,928 740,333 Deferred revenue 600,927 1,570,234 Common stock warrants 4,082,000 3,260,000 Total current liabilities 9,834,614 9,028,580 Common stock warrants 8,495,057 6,398,216 Total liabilities 18,329,671 15,426,796 Stockholders' equity Common stock ($.0001 par value, 100,000,000 shares authorized, 43,671,893 and 43,061,635 issued and outstanding at June 30, 2010, and December 31, 2009, respectively) 4,367 4,306 Additional paid-in capital 103,737,034 101,417,677 Accumulated other comprehensive income 3,361 - Accumulated deficit (See Note 2) (99,914,571 ) (90,933,492 ) Total stockholders' equity 3,830,191 10,488,491 Total liabilities and stockholders' equity $ 22,159,862 $ 25,915,287 The accompanying notes are an integral part of these unaudited financial statements. 2 SIGA TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, 2010 2009 2010 2009 Revenues Research and development $ 4,446,753 $ 4,008,959 $ 9,521,964 $ 5,934,736 Operating expenses Selling, general and administrative $ 2,233,825 1,801,746 4,202,616 3,860,778 Research and development 4,929,961 4,712,863 10,756,984 7,410,245 Patent preparation fees 305,661 84,426 626,000 193,556 Total operating expenses 7,469,447 6,599,035 15,585,600 11,464,579 Operating loss (3,022,694 ) (2,590,076 ) (6,063,636 ) (5,529,843 ) Increase in fair value of common stock rights, common stock warrants, and treasury securities (1,548,927 ) (7,763,035 ) (2,917,443 ) (11,707,770 ) Net loss $ (4,571,621 ) $ (10,353,111 ) $ (8,981,079 ) $ (17,237,613 ) Unrealized gain on securities 3,361 - 3,361 - Comprehensive loss $ (4,568,260 ) $ (10,353,111 ) $ (8,977,718 ) $ (17,237,613 ) Weighted average shares outstanding: basic and diluted 43,620,212 36,747,909 43,408,287 36,293,128 Net loss per share: basic and diluted $ (0.10 ) $ (0.28 ) $ (0.21 ) $ (0.47 ) The accompanying notes are an integral part of these unaudited financial statements. 3 SIGA TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, 2010 2009 Cash flows from operating activities: Net loss $ (8,981,079 ) $ (17,237,613 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 300,751 232,471 Increase in fair value of rights and warrants 2,917,443 11,707,770 Stock based compensation 1,068,227 1,110,650 Changes in assets and liabilities: Accounts receivable (1,039,486 ) (893,357 ) Prepaid expenses 979,169 (72,106 ) Other assets 36,086 3,954 Deferred revenue (969,307 ) 26,520 Accounts payable and accrued expenses 953,341 796,164 Net cash used in operating activities (4,734,855 ) (4,325,547 ) Cash flows from investing activities: Capital expenditures (726,905 ) (191,787 ) Proceeds from short term investments 8,750,000 Purchases of short term investments (12,495,741 ) - Net cash used in investing activities (4,472,646 ) (191,787 ) Cash flows from financing activities: Net proceeds from exercise of warrants and options 1,251,191 3,804,086 Net cash provided by financing activities 1,251,191 3,804,086 Net decrease in cash and cash equivalents (7,956,310 ) (713,248 ) Cash and cash equivalents at beginning of period 14,496,313 2,321,519 Cash and cash equivalents at end of period $ 6,540,003 $ 1,608,271 The accompanying notes are an integral part of these unaudited financial statements. 4 SIGA TECHNOLOGIES, INC.
